Citation Nr: 1548768	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

2.  Service connection for acne.

3.  Service connection for venous insufficiency of the bilateral lower extremities.  

4.  Service connection for bilateral knee disabilities.  

5.  Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to June 1990 and from January 1991 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and New Orleans, Louisiana, respectively.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  

In a September 2014 rating decision, the RO declined to reopen the Veteran's claim of service connection for depression.  The Veteran filed a timely notice of disagreement (NOD) in August 2015.  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.  Thus, the Board has jurisdiction over this issue.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims on appeal.  

Initially, the Board notes that the Veteran filed a timely NOD in August 2015 with regard to a September 2014 rating decision which denied the claim of whether new and material evidence had been submitted to reopen a claim of service connection for depression.  However, the RO has not issued a SOC with regard to the issue.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue is remanded.

Next, at his August 2015 Board hearing, the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  A review of the record shows that no request has been made for these records.  As they may contain information relevant to the Veteran's claims on appeal to include his claim of service connection for acne, while on remand, a request should be made.

With regards to the Veteran's claim of service connection for tinnitus, the Veteran was afforded a VA audiological examination in August 2010.  The examiner noted that there were no complaints of tinnitus while in service.  It was also noted that the Veteran was prescribed Accutane for his acne, while in service.  The Veteran reported ringing in his hears and difficulty understanding others at a distance.  The examination report shows that while in service, the Veteran refueled aircraft carriers while the engines were running, and worked on generators and air compressors.  He also operated heavy equipment and drove 18 wheelers.  Post-service noise exposure included lawn mowers, weed-eaters and driving fork-lifts.  The examiner noted that the initial onset of tinnitus was reported 4 years ago with a frequency of 2-3 times a day, 3-4 times a week for 5 minute durations.  The examiner stated that it was not until further questioning that the Veteran indicated that he heard tinnitus when he would re-fuel the aircrafts during military or that he experienced ringing tinnitus when he took Accutane in 1989.  He stated that the tinnitus never went away.  The examiner opined that the tinnitus was as likely as not a symptom associated with hearing loss.  She opined that the Veteran's tinnitus was not secondary to the Accutane prescribed to him during his military service.  It was noted that the Veteran reported the onset 4 years ago and it was not until prompting that he reported symptoms during service.  She stated that complaints of tinnitus were not noted in service.  

A VA ear disease examination report dated later in August 2010 reflects that the Veteran took Accutane while in service and noticed noise in his ears about 4 years ago.  It was not constant, and it came and went.  The examiner opined that the Veteran's tinnitus was not as likely as not caused by or a result of Accutane.  It was noted that the onset of tinnitus was 8 years.  It was also noted that the Veteran's tinnitus was not constant, and that a drug induced tinnitus would be.  

In a November 2010 statement, the Veteran noted that his tinnitus was due to high blood pressure.  The Veteran was afforded November 2011 VA hearing loss and tinnitus examination.  An opinion dated in February 2012 reflects a review of the November 2011 examination report.  The examiner noted that the Veteran reported the onset of tinnitus 4 years ago.  She also noted that the report of tinnitus was 15-16 years later than when the Veteran began taking Accutane (in 1988/1989).  The examiner opined that due to the significant lapse in time between taking Accutane and the tinnitus onset, the Veteran's tinnitus was not related to his taking the medication.  

At his August 2015 Board hearing, the Veteran noted that he refueled aircrafts and helicopters while in service.  He stated that he experienced ringing in his ears, which he still had.  

Although the VA examiners have opined that the Veteran's tinnitus is not related to his taking Accutane while in service, no opinion has as to the origin or causation of the tinnitus, to include the Veteran's noise exposure while in service, has been provided.  Consequently, a new VA examination is required.

With regards to the Veteran's claim of service connection for venous insufficiency of the bilateral lower extremities, the Veteran contends that his condition is due to his active military service.  Specifically, he asserts that his poor circulation is due to his taking prescribed medication, Accutane, while in service.  

Service treatment records are silent for complaints or treatment for venous insufficiency in either lower extremity.  A September 2003 private treatment note shows that the Veteran was diagnosed with venous insufficiency

Post-service VA treatment records dated in September 2004 show that the Veteran complained of recurring pain and swelling in his left leg.  He was diagnosed with chronic venous insufficiency.  A September 2009 VA treatment records show that the Veteran complained of swollen legs.  It was noted that he had pressure stockings, but had not been wearing them.  The examiner indicated that bilateral lower extremity edema was worse in the left leg.  He was assessed with chronic venous insufficiency.  

The Veteran was afforded a VA examination in January 2010.  The examiner diagnosed with Veteran with bilateral chronic insufficiency.  The Veteran reported aching discomfort and fatigue in both lower extremities.  It was noted that the Veteran had bilateral lower edema due to the chronic venous insufficiency.  No ulceration was found, however there was chronic stasis pigmentation with edema and both lower extremities were affected.  An ultrasound was negative for deep vein thrombosis.  No opinion or rationale was offered.  

A VA artery and vein condition examination report dated in November 2011 reflects that the Veteran reported that his legs would swell.  The examiner noted that that the Veteran's bilateral lower legs resulted in venous stasis ulcers when the swelling was severe.  The examiner stated that the Veteran's diagnosed venous insufficiency was not caused by his use of Accutane; however, no rationale was provided.

The Board concludes that a remand is required to accord the Veteran a new examination that does adequately address the etiology of his venous insufficiency because the prior examinations are not wholly sufficient for deciding the claim.  

With regards to the Veteran's claim of service connection for a bilateral knee disability, the Board notes that on the Veteran's Report of Medical History for his first active service period, dated in June 1988, it was recorded that the Veteran had torn cartilage in his left knee, which occurred 6 to 8 months prior to the examination.  However, the examination of the knees was normal and no defect or diagnosis was noted.  Thus, he is presumed to have been in sound condition at entrance.  

On his Report of Medical History for his second active service period, dated in January 1991, it was recorded that the Veteran had a ""trick" or locked knee."  The report showed that the Veteran had occasional trouble due to torn cartilage in his left knee.  A February 1991 medical record shows that the Veteran complained of pain in his right knee.  Increased pain was found with extension and flexion.  The Veteran was assessed with probable pre-infra patellar bursitis in the right knee.  

A February 2007 private treatment records show that the Veteran complained of bilateral knee pain.  VA post-service treatment records show that the Veteran has been treated for pain in his bilateral knees.  An August 2009 VA orthopedic note shows that the Veteran complained of swelling in his right knee.  He noted pain on walking and stiffness.  The Veteran was assessed calcification at the origin of the medial collateral ligament in the right knee.  He was also assessed with likely mild degenerative joint disease medial compartment of the left knee.  A March 2013 VA record shows that the Veteran complained of pain in both knees. 

At his August 2015 Board hearing, the Veteran noted that he experiences friction in his right knee when he bent it.  He stated that it was from running in the military.  He stated that it hurt when he walked, and would "get out of place" and it popped.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Therefore, the Board finds that a VA examination and medical opinion are warranted to determine if any current knee disability is related to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, relevant ongoing medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a SOC on the issue of whether new and material evidence had been submitted to reopen a claim for service connection for depression.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Request from SSA the records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim.

3.  Obtain copies of the Veteran's outstanding VA treatment records since September 2014.

4.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed tinnitus disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran's current tinnitus had its onset during, or is otherwise related to military service, to include exposure to loud noise and taking Accutane during service.

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed venous insufficiency of the bilateral lower extremities.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified venous insufficiency of the bilateral lower extremities had its onset during, or is otherwise related to, the Veteran's active service, to include taking Accutane while in service.

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any diagnosed left and right knee disabilities that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the any current knee disability had its onset during, or is otherwise related to, the Veteran's active service. 

The examination report must include a complete rationale for all opinions expressed.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

